Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 06, 2018

The Court of Appeals hereby passes the following order:

A19A0693. KEVIAS DEMARCUS JACKSON v. THE STATE.

      Kevias Demarcus Jackson was convicted of armed robbery and other crimes.
We affirmed his convictions on appeal. Jackson v. State, 326 Ga. App. XXVI (Case
No. A13A2435, decided March 27, 2014) (unpublished). Jackson later filed two
motions to set aside the judgment, arguing that there were errors in the return of his
indictment. The trial court denied the motions, and Jackson appeals.
      A challenge to the validity of an indictment is essentially a challenge to the
conviction. See Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d 875) (2008).
However, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686
SE2d 786) (2009). The Supreme Court has explained that such a motion “is not one
of the established procedures for challenging the validity of a judgment in a criminal
case.” Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Further, any appeal
from an order denying or dismissing such a motion must be dismissed. Id.; Harper,
286 Ga. at 218 (2).
     Because Jackson is not authorized to collaterally attack his conviction in this
manner, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      12/06/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.